UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6782



ABU ASHONTE ALI,

                                              Plaintiff - Appellant,

          versus


STEPHEN M. DEWALT, Warden; RANDY JONES, Cap-
tain; GLENN CARINO, Lieutenant Segregation Re-
view Official,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-264-AM)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abu Ashonte Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abu A. Ali appeals the district court’s order denying relief

on his action filed under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).1   We have reviewed

the record and the district court’s memorandum opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Ali v. Dewalt, No. CA-99-264-AM (E.D. Va. Mar.

11, 1999).2   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




     1
       Ali filed his action under 42 U.S.C.A. § 1983 (West Supp.
1999). The district court properly construed the complaint as a
Bivens action.
     2
       Although the district court’s order is marked as “filed” on
March 10, 1999, the district court’s records show that it was
entered on the docket sheet on March 11, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2